SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized).
                          State of New Jersey v. Michael A. Maltese (A-96-13) (073584)
Argued March 3, 2015 -- Decided August 17, 2015
SOLOMON, J., writing for a unanimous Court.

         In this appeal, the Court considers whether defendant’s requests to speak with a family member during
interrogation were sufficient to invoke his right to remain silent and, if so, whether his statements, and the physical
evidence recovered as a result of those statements, should be suppressed.

         In October 2008, after one of defendant’s sisters had tried unsuccessfully to reach their parents, Michael
and Kathleen Maltese, she called defendant and the police for assistance. On October 17, 2008, police were
informed that the couple was missing and that unauthorized charges had been made to Kathleen Maltese’s bank
account. On October 18, 2008, police went to the Maltese residence, where defendant and his girlfriend, Nicole
Taylor, resided with defendant’s parents. At that time, police found shovels in the trunk of defendant’s father’s car.
That same day, defendant agreed to go to the police station for questioning. After being read his Miranda rights,
defendant told police that he had last seen his parents on October 10, 2008 when he dropped them off in
Pennsylvania. After additional questioning, he told them that his parents had disappeared and admitted using his
mother’s bank card without her permission. The police arrested defendant for obstruction of justice and false
swearing, but released him later that day.
          On October 24, 2008, defendant returned to the police station for a polygraph test. After being read his
Miranda rights, defendant took the test, in which he denied knowing his parents’ whereabouts. After scoring the
test, Sergeant (Sgt.) Paul Vallas told defendant that he had no doubt that he knew his parents’ location. Defendant
agreed to give a statement, but demanded that he talk to his uncle first. Sgt. Vallas advised him that was not in his
best interest, but defendant continued to insist. Sgt. Vallas agreed, but before allowing them to speak, privately
informed defendant’s uncle that his nephew had failed the test, that he knew where his parents were, and that
although defendant requested that the camera be turned off, the camera would actually be left on. Defendant’s uncle
agreed to help with the investigation. When Sgt. Vallas returned to the interview room, defendant asked if the
conversation with his uncle would be protected under lawyer-client privilege. Sgt. Vallas replied that his uncle was
not an attorney, but told him that he would turn off the camera. Defendant told his uncle that he knew where his
parents’ bodies were buried and that one other person was involved. After a short cigarette break, with a detective
nearby, defendant returned to the interview room and received Miranda warnings for a second time. He admitted to
police that, after a fight with his father on October 8, 2008, he strangled his parents and buried them in the woods
behind Friendship Park. Defendant also said that Taylor helped dispose of their bodies. Police found the bodies
buried in a shallow grave in Friendship Park.

           Defendant was charged with two counts of murder, unlawfully disturbing, moving or concealing human
remains, hindering apprehension or prosecution, theft, fraudulent use of a credit card, attempted theft, failing to
dispose of human remains in a manner required by law, and tampering with physical evidence. One count of murder
was subsequently amended to charge defendant with the passion/provocation manslaughter of his father. Defendant
moved to suppress his statements to his uncle and police, as well as the evidence collected as a result of those
statements. The trial court suppressed the statement to his uncle, but did not exclude his statement to police. At
trial, the jury found defendant guilty of the manslaughter of his father, the murder of his mother, hindering
prosecution, fraudulent use of a credit card, tampering with evidence, false swearing, and disturbing, moving, or
concealing human remains. Defendant received an aggregate sentence of sixty-four years in prison, with an eighty-
five percent period of parole ineligibility, pursuant to the No Early Release Act.

         Defendant appealed, arguing that his statement to police should have been suppressed. The Appellate
Division concluded that defendant invoked his right to remain silent by requesting that he speak to his uncle first,
the police improperly recorded that conversation and, as such, the trial court properly suppressed the recorded
conversation with his uncle. The Appellate Division further concluded, as did the trial court, that defendant’s
statement to police “was obtained voluntarily after the police re-administered defendant’s Miranda rights.” The
Court granted certification. 217 N.J. 623 (2014).
HELD: Because defendant’s statement to his uncle occurred after officers violated his Fifth Amendment right to
remain silent, that statement is inadmissible. Defendant’s subsequent statement to police was fruit of the
unconstitutionally obtained statement to his uncle and must also be suppressed. Thus, defendant’s convictions for
manslaughter and murder are reversed. His other convictions are affirmed because they are supported by evidence
independent of the suppressed statements. On remand, the trial court shall conduct a pretrial hearing to determine
whether the physical evidence obtained as a result of defendant’s suppressed statements is admissible under the
inevitable discovery exception to the exclusionary rule.

1. The privilege against self-incrimination includes the right of a person to remain silent unless he chooses to speak of
his own free will. Efforts by police to persuade a suspect to talk are proper as long as the will of the suspect is not
overborne. The inquiry turns on whether an investigator’s statements were so manipulative or coercive that they
deprived defendant of his ability to make an autonomous decision to confess. Once a defendant unambiguously
invokes his right to remain silent, interrogation must cease. Further, even when the suspect’s invocation is ambiguous,
officers are required to stop the interrogation completely, or to ask only questions narrowly directed to determine
whether defendant is willing to continue. Of particular relevance to this matter, in State v. Harvey, 121 N.J. 407 (1990),
this Court addressed a situation in which a defendant requested permission to speak with his father. There, the Court
held that the defendant’s request was sufficient to invoke his right to remain silent, and therefore required the
interrogation to cease. As in Harvey, defendant here indicated that he wanted to speak with a family member to obtain
advice before proceeding with questioning. Considering the circumstances, defendant affirmatively asserted his right to
remain silent. Therefore, the statement he made to his uncle was obtained in violation of his Fifth Amendment right to
remain silent and was properly suppressed by the trial court. (pp. 20-22)

2. The United States Supreme Court has concluded that the admissibility of statements obtained after the person in
custody has decided to remain silent depends on whether his right to cut off questioning was scrupulously honored.
Michigan v. Mosley, 423 U.S. 96, 104 (1975). There, the Court focused on four factors: (1) two hours passed after
the defendant first asserted his right to remain silent; (2) the defendant received fresh Miranda warnings before the
interrogation resumed; (3) the defendant was questioned by a different police officer; and (4) the defendant was
questioned about a different crime. Here, the break in questioning was less than seven minutes, defendant was
always in the presence of an officer, and the officers who took defendant’s statement were known by defendant to be
conducting the investigation. Additionally, after defendant confessed to his uncle, police made it clear that they
knew about that confession. Considering these factors, the statement to police was the fruit of the unconstitutionally
obtained statement to his uncle. (pp. 22-27)

3. As for whether the admission of defendant’s statement to police constituted harmless error, the Court notes that
all of his convictions, with the exception of the convictions for manslaughter and murder, were independently
substantiated by evidence other than his statement to police. However, because that statement was particularly
relevant to the manslaughter and murder convictions, the Court cannot conclude that the statement’s admission was
harmless. Therefore, while his other convictions are affirmed, his manslaughter and murder convictions are
reversed and the matter is remanded for retrial. On retrial, the statements may be used for impeachment purposes if
defendant chooses to testify.

4. Finally, as the record now exists, the State has not met its burden to establish that normal police procedures would
have inevitably led to discovery of the bodies. Therefore, on remand, the court must determine whether the physical
evidence discovered because of defendant’s statements should also be suppressed. (pp. 28-33)

     The judgment of the Appellate Division is AFFIRMED in part and REVERSED in part. The matter is
REMANDED to the trial court for proceedings consistent with this opinion.

       CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, PATTERSON, and FERNANDEZ-
VINA; and JUDGE CUFF (temporarily assigned) join in JUSTICE SOLOMON’s opinion.




                                                          2
                                      SUPREME COURT OF NEW JERSEY
                                        A-96 September Term 2013
                                                 073584


STATE OF NEW JERSEY,

    Plaintiff-Respondent,

         v.


MICHAEL A. MALTESE,

    Defendant-Appellant.



         Argued March 3, 2015 – Decided August 17, 2015
         On certification to the Superior Court,
         Appellate Division.
         Elizabeth C. Jarit, Assistant Deputy Public
         Defender, argued the cause for appellant
         (Joseph E. Krakora, Public Defender,
         attorney; Ms. Jarit, Robert J. Kipnees, and
         Natalie J. Kraner, Designated Counsel, on
         the briefs).
         Jane C. Schuster, Deputy Attorney General,
         argued the cause for respondent (John J.
         Hoffman, Acting Attorney General, attorney).

    JUSTICE SOLOMON delivered the opinion of the Court.

    In this appeal, we must determine whether defendant’s

repeated requests to speak with a family member during

interrogation was sufficient to invoke the right to remain

silent and, if so, whether defendant’s subsequent statements and




                                1
physical evidence recovered as a result of those statements

should be suppressed.

    We conclude that defendant, Michael Maltese, asserted his

Fifth Amendment right to remain silent before any admissions

were made.   Because defendant’s surreptitiously recorded

statement to his uncle occurred after officers violated

defendant’s right to remain silent that statement is

inadmissible.   We further conclude that defendant’s following

statement to law enforcement officers was the fruit of the

unconstitutionally obtained statement to defendant’s uncle, and

must also be suppressed.   The State will be allowed to use

defendant’s statements on cross-examination for impeachment if

defendant chooses to testify at trial.

    Therefore, we reverse defendant’s convictions for second-

degree passion/provocation manslaughter of his father, Michael

Maltese, N.J.S.A. 2C:11-4(b)(1)-(2); and first-degree murder of

his mother, Kathleen Maltese, N.J.S.A. 2C:11-3(a)(1)-(2).     On

remand, the trial court shall conduct a hearing to determine

whether the evidence obtained as a result of defendant’s

statements -- the whereabouts of the victims’ remains -- is

admissible under the inevitable-discovery exception to the

exclusionary rule.

    However, we affirm defendant’s convictions for second-

degree disturbing, moving or concealing human remains, N.J.S.A.

                                 2
2C:22-1(a)(1); fourth-degree tampering with evidence, N.J.S.A.

2C:28-6(1); third-degree hindering apprehension or prosecution,

N.J.S.A. 2C:29-3(b)(1); third-degree theft by unlawful taking,

N.J.S.A. 2C:20-3; third-degree fraudulent use of a credit card,

N.J.S.A. 2C:21-6(h); and fourth-degree false swearing, N.J.S.A.

2C:28-2(a); because those convictions are supported by evidence

independent of the suppressed statements.

                                  I.

                                  A.

    The record before us reveals the following.     On October 11,

2008, a relative attempted to contact defendant’s mother, but

was unable to do so.    That relative notified defendant’s sister,

Leela Parent, who unsuccessfully attempted to contact her

parents.   Subsequently, Parent called defendant, other family

members, hospitals, and police stations in an attempt to locate

her parents.

    On October 17, 2008, defendant and another sister, Ricky

Lee Fodor, reported their parents missing to the South Brunswick

Police Department.     Also, Parent told police that unauthorized

charges had been made to a joint bank account she held with her

mother.    The police investigation revealed that the account’s

bank card had been used to make cash withdrawals and numerous

charges between October 10, 2008, and October 13, 2008.



                                   3
Thereafter, police obtained video footage from the bank that

showed defendant using the bank card to make a withdrawal.

     On October 18, 2008, Detective James Ryan of the North

Brunswick Police Department and Investigator James Mullin of the

Middlesex County Prosecutor’s Office went to the Maltese

residence, where, in addition to defendant’s parents, defendant

resided with his girlfriend, Nicole Taylor.       Detective Ryan

walked through the home, and searched the automobile owned by

defendant’s father.1   Detective Ryan discovered shovels in the

trunk of the car, and had the vehicle impounded for further

investigation.

     On the same day, defendant, Taylor and Fodor agreed to go

to the police station for questioning.       At the police station,

defendant was read his Miranda rights, and agreed to provide a

statement, which was videotaped.       Although defendant initially

maintained that he last saw his parents when he dropped them off

in New Hope, Pennsylvania on October 10, 2008, he stated later

that his parents had disappeared and admitted to using his

mother’s bank card without her permission.2      The police arrested

defendant for obstruction of justice and false swearing, but

released him later that day.   The next day, Parent provided to




1 This search is not challenged in this appeal.
2 The statements given by defendant to police on October 18 are
not at issue here.
                                   4
police receipts she found in her parents’ home for the

transactions that were charged using the bank card for the joint

account she held with her mother.

    On October 24, 2008, defendant agreed to go to the police

station a second time, and to submit to a polygraph test.

Before administering the polygraph examination, Sergeant Paul

Vallas of the New Jersey State Police engaged defendant in

conversation, asked preliminary questions in preparation for the

test, and read defendant his Miranda rights.     During the

polygraph examination, defendant denied knowing his parents’

whereabouts.

    After “scoring” the polygraph test, Sergeant Vallas told

defendant that, “no doubt . . . you know exactly where your

mother and father are right now.”   Sergeant Vallas then told

defendant that members of his family were at the station and

needed to know “exactly where the bodies are.”    The following

exchange ensued.

         DEFENDANT: I feel at this point I have to talk
         to my uncle. I need to talk to my uncle.

         . . . .

         VALLAS: What exactly do you want to talk to
         your uncle about?

         DEFENDANT: I don’t know where to go, what to
         do from here.

         VALLAS: Okay.   I hear what you’re saying.


                                5
         . . . .

         VALLAS: Okay, and, obviously, you know and I
         know they’ve been on your back knowing what
         the results were going to be, okay? So, . .
         . before you go sit out there and talk to your
         parent   -–  your uncle, let’s get this
         clarified, as you’re sitting here –-

         DEFENDANT: I’d like to talk to my uncle first.

         VALLAS: As you’re sitting here, as you’re
         sitting here with your feet flat on the ground
         . . . [y]ou’re thinking to yourself, I want to
         tell them. No doubt about it. And when you
         think to yourself and you realize it’s the
         right thing to do, just go ahead and say it.
         So why don’t we just clear the air now. Let’s
         just clear the air now.

         DEFENDANT: I’d like to talk to my uncle first.

    Sergeant Vallas replied that, while he could “understand”

why defendant wanted to speak to his uncle, “what we gotta do

right now is clarify this” because defendant owed the family an

explanation as to what happened.       Sergeant Vallas further

explained that “just throwing it out to them raw isn’t going to

be a good thing, . . . you need a buffer.”      Defendant again

asked to speak with his uncle first, and the exchange continued.

         VALLAS: I understand what you’re saying.

         DEFENDANT: I don’t think you do.

         VALLAS: No, I do. No, I do understand what
         you’re saying, I do.

         DEFENDANT: I want his opinion.

         VALLAS: His opinion as far as what?


                                   6
         DEFENDANT: As far as what I do.   You’re saying
         I failed [the polygraph].

         . . . .

         VALLAS: That’s no longer an issue. . . . Now
         it’s just a question of you pointing out where
         they are. . . . Your uncle is going to say to
         you tell them the truth, tell them where the
         bodies are at, that’s what your uncle is going
         to tell you.

         DEFENDANT: I’d like to talk to my uncle.

         VALLAS: I understand what you’re saying to me.

         DEFENDANT: Or if you’re not going to let me do
         that –-3

         VALLAS: No, no, no, no, listen, listen,
         listen. Understand something, what I’ve made
         perfectly clear –-

         DEFENDANT: Um-hum.

         VALLAS: -- when we first walked in here, is
         that you’re free to leave here at any time,
         but you gotta understand something here,
         though, alright? What we got here is . . . a
         very serious situation. Would you agree with
         me?

         DEFENDANT: Yeah.

         . . . .

         VALLAS: I understand what you’re saying, but
         the point being here is this is the
         opportunity for you to sit down here and tell
         me what the truth is.    Do you see what I’m
         saying? This is your opportunity --

         DEFENDANT: And I might just do that.


3
 The record is unclear as to what defendant was about to say
before being interrupted by Sergeant Vallas.
                               7
         VALLAS: Okay, well, listen --

         DEFENDANT: But I’d like to talk to my uncle
         first.

    Sergeant Vallas then advised defendant that it was not in

defendant’s “best interest” to speak to his uncle because they

could not be sure of his uncle’s reaction.   He further urged

defendant to tell the truth to give his sisters “the opportunity

to have closure” or for “nothing else, for your mother, okay?”

Defendant again insisted on speaking with his uncle.

         DEFENDANT: I do, I gotta talk to him.

         VALLAS: I know you gotta talk to your uncle,
         and you’re gonna have a chance to talk to your
         uncle, no doubt about it.

         DEFENDANT: What it comes down to, as far as it
         goes, I can’t say anything to anybody before
         [I] talk to him, you know what I mean?      If
         it’s going the way that it’s looking like it’s
         going, I’m telling him first.

    Still, Sergeant Vallas did not end the interrogation.

Defendant explained that he considered his uncle “even better

than a freaking attorney.”   When Sergeant Vallas asked why

defendant would not speak with him, defendant replied, “I met

you today,” and the questioning continued.

         VALLAS: Okay. So what you’re saying to me is
         that there’s no doubt it happened, it’s a
         question of whether or not you’re going to
         take us to the location or not, is that what
         it is?

         DEFENDANT: No, I’m saying that before anything
         else happens I want to talk to my uncle.

                                 8
         VALLAS: Okay.   And then what?

         DEFENDANT: And then we’ll go from there.

         . . . .

         VALLAS: So when your uncle walks in here and
         he says take us to where the bodies are, are
         you taking us to the bodies?

         DEFENDANT: If he said that? Um, I don’t know
         what to say, you know, I don’t know what to
         say, but I’d like to talk to him.

    Nevertheless, Sergeant Vallas continued to query defendant,

who again asserted that he would not speak with Sergeant Vallas

before he spoke with his uncle.       Sergeant Vallas finally agreed,

then left the room to call a prosecutor to “make sure” that the

camera could be left on while defendant’s uncle was in the

interview room with defendant.    The prosecutor advised that as

long as defendant’s uncle knew that the camera was on, the

officers could record the conversation.      Sergeant Vallas told

defendant’s uncle that defendant had failed the polygraph test,

that he knew where his parents were, and that although defendant

requested that the camera be turned off, the camera would

actually be left on.   Defendant’s uncle agreed to help with the

investigation.

    Sergeant Vallas returned to the interview room, and told

defendant that he would shut off the camera.       Sergeant Vallas

also stated that defendant’s uncle was aware of “the results of


                                  9
the polygraph exam,” and knew defendant was responsible for his

parents’ disappearance.   Defendant asked if his conversation

would be “protected under lawyer, lawyer-client privilege?       . .

. .   You know what I mean?   You’re not allowed to listen to

somebody consult with their lawyer kind of thing?”    Sergeant

Vallas replied that defendant’s uncle was “not an attorney,” but

nonetheless the camera would be turned off.

      Investigator Mullin watched and listened to defendant’s

conversation with his uncle from the observation room.

Defendant admitted to his uncle that he knew where his parents’

bodies were buried and that “only one other” person was

involved.   Investigator Mullin then heard defendant and his

uncle mention going someplace else to talk, and called the

prosecutor again to ask whether defendant and his uncle should

be left alone to speak in private.    The prosecutor told

Investigator Mullin not to let defendant and his uncle go

outside to smoke a cigarette and to “make sure” that they spoke

in the room.   Nevertheless, defendant was permitted to step

outside with his uncle to smoke a cigarette with Detective Ryan

nearby.

      After reentering the interview room and receiving Miranda

warnings for a second time, defendant admitted to Detective Ryan

and Investigator Mullin that he and his father had a fight on

October 8, 2008, and that he had strangled his parents and

                                 10
buried them in the woods behind Friendship Park.   Initially,

defendant denied that Taylor was involved, but later admitted

that she had helped dispose of his parents’ bodies.   The police

discovered the bodies buried in a shallow grave in Friendship

Park.

                                B.

    A grand jury returned an indictment charging defendant with

the following:   two counts of first-degree murder, N.J.S.A.

2C:11-3(a)(1) and (2); third-degree hindering apprehension or

prosecution, N.J.S.A. 2C:29-3(b)(1); third-degree theft by

unlawful taking, N.J.S.A. 2C:20-3; third-degree fraudulent use

of a credit card, N.J.S.A. 2C:21-6(h); third-degree attempted

theft, N.J.S.A. 2C:5-1 and 2C:20-3; and fourth-degree tampering

with physical evidence, N.J.S.A. 2C:28-6(1).   One count of

first-degree murder was subsequently amended to charge

passion/provocation manslaughter of defendant’s father, N.J.S.A.

2C:11-4(b)(1)-(2).   Co-defendant Taylor was charged in the same

indictment.   The grand jury returned a separate indictment

charging defendant with second-degree unlawfully disturbing,

moving or concealing human remains, N.J.S.A. 2C:22-1(a)(1), and

third-degree failing to dispose of human remains in a manner

required by law, N.J.S.A. 2C:22-1(b).

    Defendant filed a motion to suppress both his statement to

his uncle and his statement to Detective Ryan and Investigator

                                11
Mullin, as well as the evidence collected as a result of those

statements.   The trial court, after hearing testimony from

Sergeant Vallas, Detective Ryan, and Investigator Mullin and

reviewing a recording of defendant’s statements, suppressed

defendant’s statement to his uncle, but did not exclude

defendant’s statement to police.     The court determined that

defendant, by asking to speak to a close relative, effectively

asserted his right to remain silent, and that defendant’s

statement to his uncle was not freely and voluntarily made

because the police misrepresented that the camera would remain

off while defendant spoke to his uncle.

    However, in finding defendant’s statement to police

admissible, the trial court determined that the police

scrupulously honored defendant’s initial request to remain

silent.   The court noted that the officers administered Miranda

warnings a second time, and permitted defendant to take “a break

to speak to his uncle,” and smoke a cigarette.    Further,

defendant “was questioned by different officers, and expressed a

willingness to provide a statement.”

          [D]efendant appeared calm, relaxed, and eager
          to tell his story . . . . [T]hroughout the
          entire questioning of the defendant there were
          no threats, bribes, or other inducement that
          would coerce defendant to confess or lead the
          [c]ourt to question the reliability of the
          defendant’s statements.



                                12
Thus, the court concluded that, with respect to the statement to

Detective Ryan and Investigator Mullin, defendant voluntarily

waived his right to remain silent.     The court did not consider

whether the prior statement to defendant’s uncle impacted the

admissibility of the statement to police.

    At trial, the prosecution played for the jury defendant’s

statement to Investigator Mullin and Detective Ryan.

Additionally, Taylor testified that she restrained defendant’s

mother until defendant finished strangling his father, at which

point defendant strangled his mother.    Taylor explained that,

after both parents were dead, defendant and Taylor removed the

clothing from the bodies, placed them into a bathtub filled with

bleach, rolled the bodies into garbage bags, placed them into

the trunk of defendant’s father’s car, and drove the car to

Friendship Park.     Once they arrived, defendant and Taylor dug a

shallow grave and buried the bodies.     Taylor also testified

about some of the purchases she witnessed defendant make on the

bank card following the murders.

    Defendant testified on his own behalf.     He claimed to have

killed his father in self-defense, and that Taylor, not he,

killed his mother.

    The jury found defendant guilty of second-degree

passion/provocation manslaughter of his father; first-degree

murder of his mother; third-degree hindering prosecution; third-

                                  13
degree theft; third-degree fraudulent use of a credit card;

fourth-degree tampering with evidence; fourth-degree false

swearing; and second-degree disturbing, moving or concealing

human remains.   Defendant received an aggregate sentence of

sixty-four years in prison, with an 85% period of parole

ineligibility pursuant to the No Early Release Act, N.J.S.A.

2C:43-7.2.

    Defendant appealed, arguing that his statement to

Investigator Mullin and Detective Ryan should also have been

suppressed.   Defendant argued the statement to his uncle was

involuntary, the subsequent statement to police was tainted by

the first involuntary statement to defendant’s uncle, and the

evidence recovered as a result of the statements should also

have been suppressed.

    The Appellate Division concluded that defendant initially

invoked his right to remain silent by requesting to speak to his

uncle, the police improperly recorded that conversation and, as

such, the trial court properly suppressed the recorded

conversation with defendant’s uncle.   The Appellate Division

concluded, as did the trial court, that defendant’s statement to

police “was obtained voluntarily after the police re-

administered defendant’s Miranda rights.”

    We granted certification on the issue of whether

defendant’s statement to police was tainted by the improperly

                                14
obtained statement to defendant’s uncle, and therefore should

have been suppressed as the fruit of the poisonous tree.      State

v. Maltese, 217 N.J. 623 (2014).

                                II.

                                A.

    Relying on the trial court’s finding that the police

violated defendant’s right to remain silent by continuing to

question him after he asked to speak with his uncle, defendant

argues that his statement to police “should have been suppressed

as part and parcel of prior unconstitutional interrogation

procedures or, alternatively, as the fruit of the poisonous

tree.”   Defendant claims that the entire event constituted a

single interrogation, which became constitutionally defective

when Sergeant Vallas continued to interrogate defendant for ten

minutes after he first invoked his right to remain silent.      In

support of that argument, defendant asserts that: he was never

free from police observation; he made his inculpatory statement

to police less than seven minutes after he spoke with his uncle;

Investigator Mullin was involved in orchestrating the State’s

recording of defendant’s conversation with his uncle in the

interview room; and Detective Ryan interviewed defendant

previously, coordinated the polygraph test, and led defendant

into the interview room.   Moreover, defendant argues, that the

officers themselves believed the event was one continuous

                                15
interview, as is apparent from Investigator Mullin’s testimony

that defendant’s uncle “was happy to continue the investigation”

and by the fact that the officers used information learned from

defendant’s statement to his uncle during the second half of the

interrogation.

    Defendant argues that the officers’ repetition of Miranda

warnings does not constitute an intervening event between his

admissions to his uncle and his statement to police because the

investigating officers failed to explain that defendant’s prior

admissions to his uncle could be used against him.

Additionally, defendant asserts that his will to resist

providing the statement to police was overcome by the

interviewing officers’ use of the information he told his uncle.

    Defendant next asserts that the physical evidence uncovered

as a result of the involuntary statement to police -- the bodies

of defendant’s parents -- should have been suppressed as fruit

of the unlawful statements.   Defendant notes that “the location

where the victims were buried was nondescript, with no markings

that would have alerted them to the burial location,” and that

there was no evidence that the officers could have discovered

the physical evidence without defendant’s statement to police.

    Finally, defendant argues that his statement to police was

crucial to the State’s case against him -- it was used both as

substantive evidence and for impeachment -- and as such, the

                                16
admission was not harmless error, and a reversal of his

convictions and remand for a new trial is warranted.

                                B.

    The State contends that defendant’s request to speak to his

uncle does not qualify as an invocation of the right to remain

silent.   Further, the State argues that the officers’

misrepresentation that the camera would be off during

defendant’s conversation with his uncle did not render

defendant’s statement to police involuntary because defendant

did not rely on that misrepresentation.   The State notes that

defendant asserted that he did not “trust” that the camera was

off, and Sergeant Vallas explained to defendant that the

conversation was not protected by attorney-client privilege.

    The State also argues that, even if defendant had invoked

his right to remain silent, that right was scrupulously honored

before defendant confessed to police.   The State notes that

Sergeant Vallas allowed defendant to speak with his uncle before

the interrogation resumed, allowed defendant to leave the

interrogation room for a cigarette break, and administered fresh

Miranda warnings.

    Next, in reliance on Taylor’s testimony and the physical

evidence in support of defendant’s conviction, the State asserts

that admission of defendant’s statement to the police was, at

most, harmless error.   The State contends that police would have

                                17
inevitably discovered the physical evidence because the manner

of burial and location of the victims’ remains was susceptible

to discovery, and Taylor knew the location of the bodies.

     Additionally, the State asserts that this Court’s grant of

certification was sufficient to permit the State to challenge

the underlying reasons for the decision below.    The State argues

that defendant was not in custody when he asked to speak to his

uncle and, therefore, the protections of Miranda do not apply.4

                                 III.

     We begin our analysis by considering our scope of review.

“When faced with a trial court’s admission of police-obtained

statements, an appellate court should engage in a ‘searching and

critical’ review of the record to ensure protection of a

defendant’s constitutional rights.”     State v. Hreha, 217 N.J.
368, 381-82 (2014) (quoting State v. Pickles, 46 N.J. 542, 577

(1966)).   We do not independently assess evidence as if we are

the trial court.   Id. at 382.   Rather, “an appellate court




4
 This argument was raised for the first time in the State’s
reply to defendant’s petition for certification, and was not the
subject of a cross-petition. It was not raised before the trial
court, and therefore the trial court made no factual findings as
to this argument. We acknowledge that in deciding the issues
presented, this Court has the discretion to address matters not
raised in a petition for certification. Pfenninger v. Hunterdon
Cent. Reg’l High Sch., 167 N.J. 230, 235 n.1 (2001). However,
in light of the foregoing, we decline to exercise that
discretion here.

                                  18
should typically defer to the trial court’s credibility and

factual findings” because such findings are “often

‘substantially influenced by [its] opportunity to hear and see

the witnesses and to have the “feel” of the case.’”    Ibid.

(alteration in original) (quoting State v. Johnson, 42 N.J. 146,

161 (1964)).

    To warrant reversal, defendant must show not only that

admission of his statement was error, but that it was error “of

such a nature to have been clearly capable of producing an

unjust result.”   R. 2:10-2.   In cases in which admitted evidence

implicates a constitutional right, the reviewing court must

determine whether the alleged error was “‘harmless beyond a

reasonable doubt.’”   State v. Weaver, 219 N.J. 131, 154 (2014)

(quoting Chapman v. California, 386 U.S. 18, 24, 87 S. Ct. 824,

828, 17 L. Ed. 2d 705, 710-11 (1967)); see State v. Sanchez, 129
N.J. 261, 278-79 (1992) (holding admission of confession was

harmful error because it was “uncertain whether the error may

have contributed to defendant’s conviction”).

                                IV.

                                 A.

    With an understanding of our scope of review, we turn to

the question of whether during questioning defendant asserted

his Fifth Amendment right to remain silent.     Although the New

Jersey Constitution contains no reference to the privilege

                                 19
against self-incrimination, we have repeatedly held “that it is

a right ‘so venerated and deeply rooted in this state’s common

law that it has been deemed unnecessary to include the privilege

in our State Constitution.’”   State v. Diaz-Bridges, 208 N.J.
544, 563 (2012) (quoting State v. O’Neill, 193 N.J. 148, 176

(2007)).   Indeed, our decisions have been more solicitous of

this privilege than decisions under the federal constitution

alone.   Id. at 563-64.

    The privilege includes “‘the right of a person to remain

silent unless he chooses to speak in the unfettered exercise of

his own free will, and to suffer no penalty . . . for []

silence.’”   State v. Camacho, 218 N.J. 533, 543 (2014) (quoting

State v. P.Z., 152 N.J. 86, 100-02 (1997)).     Efforts by a law

enforcement officer to persuade a suspect to talk “are proper as

long as the will of the suspect is not overborne.”     State v.

Miller, 76 N.J. 392, 403 (1978).     The inquiry turns on “whether

an investigator’s ‘statements were so manipulative or coercive

that they deprived [defendant] of his ability to make an

unconstrained, autonomous decision to confess.’”     State v.

DiFrisco, 118 N.J. 253, 257 (1990) (alteration in original)

(police officer’s encouragement of trust did not render

confession involuntary) (quoting Miller v. Fenton, 796 F.2d 598,

605 (3d Cir.), cert. denied, 479 U.S. 989, 107 S. Ct. 585, 93 L.

Ed. 2d 587 (1986)).

                                20
    In the context of custodial interrogation, once a defendant

clearly and unambiguously invokes his right to remain silent,

interrogation must cease.   Diaz-Bridges, supra, 208 N.J. at 564

(citing State v. Johnson, 120 N.J. 263, 281 (1990)).     Because a

police officer must “scrupulously honor[]” that right, even when

the suspect’s invocation is “ambiguous,” officers are “required

to stop the interrogation completely, or to ask only questions

narrowly directed to determining whether defendant [is] willing

to continue.”   Johnson, supra, 120 N.J. at 284; see also State

ex rel. A.S., 409 N.J. Super. 99, 116-17 (App. Div. 2009)

(finding juvenile’s “statement that she did not know whether she

wished to speak to [an officer], her evident reluctance

thereafter to speak, and the long silences . . . suggest[ed] at

least an equivocal invocation of the right to silence,

warranting further inquiry by [the officer]”), rev’d on other

grounds, 203 N.J. 131 (2010).

    Whether a suspect has invoked his right to remain silent

requires analysis of the totality of the circumstances,

including consideration of the suspect’s words and conduct.

Diaz-Bridges, supra, 208 N.J. at 568-69.    The defendant’s

statement is evaluated in the full context in which the

statement is made, including whether the suspect wished to speak

to another person in order to seek advice or as a condition

before speaking with police.    See State v. Martini, 131 N.J.
21
176, 231-33 (1993).    Of particular relevance to this matter,

this Court in State v. Harvey, 121 N.J. 407 (1990), addressed a

situation where a defendant requested to speak to someone other

than an attorney.     In Harvey, we held that the defendant’s

statement that “he would tell [the officers] about the murder”

after he spoke with his father was sufficient to invoke his

right to remain silent, and therefore required the interrogation

to cease.   Id. at 417, 420.

    The facts presented here clearly indicate that defendant

invoked his right to remain silent.      Defendant voluntarily went

to the police station and initially appeared willing to answer

Sergeant Vallas’s questions.     However, once Sergeant Vallas

informed defendant that he had failed the polygraph test and

demanded that defendant tell him where his parents were,

defendant repeatedly stated that he wanted to speak with his

uncle, whom he considered “better than a freaking attorney,”

before answering any further questions.

    As in Harvey, defendant here indicated that he wanted to

speak with a family member to obtain advice before proceeding

with questioning.     Unlike Diaz-Bridges, supra, 208 N.J. at 548-

49, where the defendant failed to indicate that he wanted

questioning to stop, defendant here unequivocally asserted more

than ten times that he wanted to speak to his uncle before

answering any further questions.       Additionally, unlike State v.

                                  22
Brooks, 309 N.J. Super. 43, 52-57 (App. Div. 1998), defendant

specifically stated that he wanted to consult with his uncle

about “what to do.”

    Considering all the circumstances, we conclude that

defendant affirmatively asserted his right to remain silent when

confronted with the results of the polygraph.   Once his Fifth

Amendment right was asserted, the interrogation nonetheless

continued when police engaged defendant’s uncle to assist them

in the investigation; the information learned from recording

defendant’s conversation with his uncle followed Sergeant

Vallas’s misrepresentation that “as soon as I open this door,

the recording is going to be going off.”   The trial court found

that defendant confessed as a direct result of the false promise

that the recording device would be off.    Under those

circumstances, defendant’s Miranda rights were not scrupulously

honored.   Therefore, defendant’s statement made to his uncle was

obtained in violation of defendant’s Fifth Amendment right to

remain silent and was properly suppressed by the trial court.

                                B.

    Having determined that defendant’s statement to his uncle

was obtained in violation of defendant’s assertion of his right

to remain silent and was properly suppressed by the trial court,

we must now resolve whether defendant’s statement to Detective

Ryan and Investigator Mullin also should be suppressed.

                                23
    The United States Supreme Court concluded that “the

admissibility of statements obtained after the person in custody

has decided to remain silent depends under Miranda on whether

his ‘right to cut off questioning’ was ‘scrupulously honored.’”

Michigan v. Mosley, 423 U.S. 96, 104, 96 S. Ct. 321, 326, 46 L.

Ed. 2d 313, 321 (1975).    In determining that the defendant’s

right to silence was scrupulously honored, the Court in Mosley

focused on four factors:   (1) two hours passed after the

defendant first asserted his right to remain silent; (2) the

defendant received fresh Miranda warnings before the

interrogation resumed; (3) the defendant was questioned by a

different police officer; and (4) the defendant was questioned

about a different crime.   Id. at 106, 96 S. Ct. at 327, 46 L.

Ed. 2d at 322; see Oregon v. Elstad, 470 U.S. 298, 310, 105 S.

Ct. 1285, 1293, 84 L. Ed. 2d 222, 232-33 (1985) (explaining that

where statement is coerced, “the time that passes between

confessions, the change in place of interrogations, and the

change in identity of the interrogators all bear on whether that

coercion has carried over into the second confession”); see also

State v. Hartley, 103 N.J. 252, 266-67 (1986) (discussing Mosely

factors and requiring fresh Miranda warnings before resuming

questioning).   In this case, the break in questioning was less

than seven minutes, defendant was always in the presence of an



                                 24
officer, and the officers that took defendant’s statement were

known by defendant to be conducting the investigation.

     Additionally, after defendant confessed to his uncle,

Investigator Mullin and Detective Ryan made it clear that they

knew defendant “let the cat out of the bag,”5 and therefore, “no

matter what the inducement,” he was not “free of the

psychological and practical disadvantages of having confessed.

He can never get the cat back in the bag.”     O’Neill, supra, 193

N.J. at 171 n.13 (quoting United States v. Bayer, 331 U.S. 532,

540-41, 67 S. Ct. 1394, 1398, 91 L. Ed. 1654, 1660 (1947)).

Under those circumstances, “a later confession always may be

looked upon as fruit of the first.”    Ibid.

     In determining whether this taint is attenuated, the Court

considers the following factors:    “the time between confessions,

any intervening circumstances, whether there was a change in

place, whether defendant received an adequate warning of his

rights, whether the defendant initiated the second confession,

the effect of his having previously made a confession, and the

‘purpose and flagrancy of police misconduct.’”    Hartley, supra,

103 N.J. at 283 (quoting Brown v. Illinois, 422 U.S. 590, 603-

04, 95 S. Ct. 2254, 2261-62, 45 L. Ed. 2d 416, 427 (1975)); see,




5 Detective Ryan stated, “Jim [Mullin] is totally up to speed and
everything, but I just want to go over -- your mom and dad are
deceased, correct?”
                               25
e.g., Harvey, supra, 121 N.J. at 417-18 (holding second

confession sufficiently independent such that taint of illegal

conduct dissipated where statement was given two days after

alleged violation, defendant was not subjected to prolonged

detention, and intervening circumstances separated alleged

violation from confession).

    In Hartley, supra, federal agents, without giving Miranda

warnings, interrogated the defendant about ten minutes after

state police officers met with the defendant, and he asserted

the right to remain silent. 103 N.J. at 258-59.   This Court

held that, “whether seen as produced by the same interrogation

process as the first or, even though separate, as tainted by the

first,” the second confession was inadmissible.      Id. at 284.

The Court noted the interrogations occurred “in the same room,”

the federal agents who conducted the second interview were

involved in the investigation with state officers who conducted

the first, and the second interview occurred close “on the

heels” of the first interrogation.     Id. at 279-80.   Thus, we

concluded that the two interrogations “comprise[d] a single

continuing event.”     Id. at 279; cf. State v. Chew, 150 N.J. 30,

67-68 (1997) (holding five hours and twenty minutes between two

statements sufficient “so that they were not part of the same .

. . interrogation.”)



                                  26
    During his recorded meeting with his uncle, defendant

confessed to the murders of his parents.    Approximately seven

minutes later, officers initiated another interview of

defendant, administered Miranda warnings a second time, and

immediately gave a clear indication that they knew defendant

confessed to his uncle that he killed his parents.   All of the

questioning was conducted in the same interview room; the

statement to police was obtained by officers who defendant knew

were involved in the investigation; and all of the questioning

and discussion concerned the same crimes.   We determine that,

under these facts, the statement to police was the “fruit” of

the unconstitutionally obtained statement to defendant’s uncle.

Once defendant “let the cat out of the bag by confessing, no

matter what the inducement, he [was] never thereafter free of

the psychological and practical disadvantages of having

confessed.   He [could] never get the cat back in the bag.”

O’Neill, supra, 193 N.J. at 171 n.13 (citing Bayer, supra, 331

U.S. at 540-41, 67 S. Ct. at 1398, 91 L. Ed. at 1660).    Under

the facts of this case, not even the second reading of Miranda

warnings removed the taint of the first constitutional

violation.

                                V.

    Having preliminarily excluded defendant’s statements, we

must now determine whether the admission of defendant’s

                                27
statement to police at trial amounted to harmless error beyond a

reasonable doubt.

    The theft, fraudulent use of the bank card, hindering, and

false swearing convictions were independently substantiated.       In

fact, those convictions were not dependent in any way on the

statement made by defendant to police.     The State offered, and

the trial court admitted into evidence, the receipts, videotaped

recordings of defendant using the bank card, and bank records

from the account to substantiate those charges.    The hindering

prosecution conviction was for giving false information

regarding the whereabouts of defendant’s parents and when they

were last seen alive, as evidenced by the October 18, 2008,

statement to police, which occurred before defendant made the

statements at issue here.

    Likewise, the tampering with physical evidence and

concealment convictions were independently substantiated by

Taylor’s testimony at trial.   Taylor testified about the manner

in which she and defendant put the bodies in the tub, and then

transported the bodies to the park and buried them.

    By contrast, defendant’s statement to police was

particularly relevant to defendant’s passion/provocation

manslaughter and murder convictions.     Based on the

passion/provocation manslaughter conviction, the jury credited

defendant’s statement to police supported by Taylor’s trial

                                28
testimony, which was contrary to defendant’s testimony at trial

that he acted in self-defense.    We acknowledge that defendant’s

murder conviction is supported by Taylor’s trial testimony, and

the medical examiner’s trial testimony that the manner of death

and injuries to the two victims was similar.    However, the State

used defendant’s statement to police to contradict his testimony

that Taylor was responsible for the death of defendant’s mother,

and was successful in obtaining a conviction against defendant

for his mother’s murder.

    Because the passion/provocation manslaughter and first-

degree murder convictions were substantially dependent upon

defendant’s statement to police, we cannot conclude that

admission of the statement at trial was harmless beyond a

reasonable doubt.   As such, defendant’s passion/provocation

manslaughter and first-degree murder convictions must be

reversed and the matter must be remanded for retrial.

    Although we have concluded that defendant’s

unconstitutionally obtained statements must be excluded, on

retrial, those statements may be used for impeachment purposes.

In reaching this conclusion, we rely upon our holding in State

v. Burris, 145 N.J. 509 (1996), in which the defendant was

charged and convicted of, among other things, murdering her

mother.   Id. at 517.   After giving a statement to police denying

responsibility for her mother’s death, the defendant asked for a

                                 29
lawyer, and despite refusing to answer any more questions,

police continued the interrogation and obtained two more

statements connecting the defendant to the homicide.     Id. at

516.    This Court excluded the evidence in the State’s case-in-

chief, but permitted its use to cross-examine the defendant if

she chose to testify.    Id. at 532-33, 538.   After considering

the totality of the circumstances, we allowed the statements to

be used for impeachment, stating that “[t]he impeachment

exception is strictly limited to situations in which the

suppressed statement is trustworthy and reliable in that it was

given freely and voluntarily without compelling influences.”

Id. at 525.

       Here, defendant was twenty years old and had a high school

diploma.    The interrogation lasted approximately seven hours,

and defendant was twice advised of his constitutional rights.

Defendant was not subjected to physical punishment and, although

he acknowledged he was tired, did not appear to be in physical

distress as a result of the length or manner of the

interrogation.    Under these circumstances, as in Burris, we

conclude that defendant’s statements may be used by the State to

impeach defendant if he chooses to testify at retrial.

                                 VI.

       On remand, a determination must be made whether the

physical evidence discovered directly because of defendant’s

                                 30
statements -- the victims’ remains -- should also be suppressed

pursuant to the exclusionary rule.

    If the State can show that “the information ultimately or

inevitably would have been discovered by lawful means . . . the

deterrence rationale [of the exclusionary rule] has so little

basis that the evidence should be received.”   Nix v. Williams,

467 U.S. 431, 444, 104 S. Ct. 2501, 2509, 81 L. Ed. 2d 377, 387-

88 (1984).   Under the “inevitable discovery” doctrine, the State

must “show by clear and convincing evidence” the following:

          (1) proper, normal and specific investigatory
          procedures would have been pursued in order to
          complete the investigation of the case; (2)
          under   all  of   the   surrounding   relevant
          circumstances the pursuit of those procedures
          would   have  inevitably   resulted   in   the
          discovery of the evidence; and (3) the
          discovery of the evidence through the use of
          such procedures would have occurred wholly
          independently of the discovery of such
          evidence by unlawful means.

          [Johnson, supra, 120 N.J. at 289 (citing State
          v. Sugar, 100 N.J. 214, 238 (1984)(Sugar II).]

    However, under this standard, “the State need not

demonstrate the exact circumstances of the evidence’s discovery

. . . .   It need only present facts sufficient to persuade the

court, by a clear and convincing standard, that the [evidence]

would be discovered.”   State v. Sugar, 108 N.J. 151, 158 (1987).

    The State, in its supplemental brief, asserts that the

officers would have inevitably discovered the bodies because


                                31
they were buried in a shallow grave and because Taylor also knew

the location of the burial site.     The State has not provided any

evidence that the bodies would have been discovered because of

the way they were buried, or that Taylor would have led them to

the remains.   As the record now exists, the State has not met

its burden to establish by clear and convincing evidence that

normal police procedures would inevitably have led to discovery

of the bodies.   Cf. id. at 157-58, 161 (concluding body buried

in defendant’s backyard would have been inevitably discovered

because body was buried in shallow grave and would have given

off detectable odor, defendant contracted to sell home and

purchasers, who owned a dog, testified that they would have done

work in that portion of yard, and it would have been obvious to

anyone observing the site that something was abnormal); Johnson,

supra, 120 N.J. at 290 (concluding evidence inside home would

have been inevitably discovered where police testified they were

preparing search warrant for premises); State v. Finesmith, 406
N.J. Super. 510, 523 (App. Div. 2009) (concluding laptop

admissible where police detective testified to specific steps he

would have taken to uncover evidence).

    The record reveals that the victims’ bodies were discovered

solely as a result of defendant’s statements made in violation

of his Fifth Amendment right to remain silent.     It is possible

that Taylor’s testimony will establish that she would have led

                                32
police to the victims’ bodies because she had knowledge of their

location, or that the way the bodies were buried might have led

to their discovery.   However, that evidence is not present in

the record before us, and the State had no reason to press the

issue in light of the trial court’s decision to admit

defendant’s statement to Detective Ryan and Investigator Mullin.

As such, we remand for a hearing to determine whether the bodies

would have been discovered inevitably.   See Sugar II, supra, 100

N.J. at 240 (remanding for factual determination for whether

evidence would have been inevitably discovered).

                               VII.

    For the reasons set forth above, we affirm defendant’s

convictions for second-degree disturbing, moving or concealing

human remains, fourth-degree tampering with evidence, third-

degree hindering apprehension or prosecution, third-degree

theft, third-degree fraudulent use of a credit card, and fourth-

degree false swearing, and reverse and remand for retrial the

charges of passion/provocation manslaughter and first-degree

murder.   On remand, the trial court shall conduct a pretrial

hearing to determine whether the physical evidence obtained as a

result of defendant’s suppressed statements is admissible under

the inevitable discovery exception to the exclusionary rule.

     CHIEF JUSTICE RABNER; JUSTICES LaVECCHIA, ALBIN, PATTERSON,
and FERNANDEZ-VINA; and JUDGE CUFF (temporarily assigned) join
in JUSTICE SOLOMON’s opinion.

                                33
                  SUPREME COURT OF NEW JERSEY

NO.       A-96                                SEPTEMBER TERM 2013

ON CERTIFICATION TO             Appellate Division, Superior Court




STATE OF NEW JERSEY,

      Plaintiff-Respondent,

                 v.

MICHAEL A. MALTESE,

      Defendant-Appellant.



DECIDED                August 17, 2015
                  Chief Justice Rabner                      PRESIDING
OPINION BY            Justice Solomon
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY
                                     AFFIRM IN
                                       PART/
CHECKLIST
                                    REVERSE IN
                                   PART/REMAND
CHIEF JUSTICE RABNER                     X
JUSTICE LaVECCHIA                        X
JUSTICE ALBIN                            X
JUSTICE PATTERSON                        X
JUSTICE FERNANDEZ-VINA                   X
JUSTICE SOLOMON                          X
JUDGE CUFF (t/a)                         X
TOTALS                                   7